J-S33013-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

TOM FOSTER, ADMINISTRATOR OF THE                  IN THE SUPERIOR COURT OF
ESTATE OF KENNETH W. FOSTER,                            PENNSYLVANIA
DECEASED

                      v.

GOLDEN GATE NATIONAL SENIOR CARE,
LLC; ERIE OPERATING, LLC D/B/A
GOLDEN LIVINGCENTER - WALNUT
CREEK; ERIE ACQUISITION, LLC; GGNSC
EQUITY HOLDINGS, LLC; GGNSC
HOLDINGS, LLC; GGNSC CLINICAL
SERVICES, LLC; GGNSC
ADMINISTRATIVE SERVICES, LLC;
SPECTRA HEALTHCARE ALLIANCE VI,
LLC; SPECTRA HEALTHCARE ALLIANCE
INC; BEVERLY ENTERPRISES, INC.; AND
DENISE CURRY, AN INDIVIDUAL.

                           Appellants                 No. 1147 WDA 2015


                   Appeal from the Order Entered July 7, 2015
           in the Court of Common Pleas of Erie County Civil Division
                             at No(s): 10202 of 2004

BEFORE: GANTMAN, P.J., OLSON, J., and FITZGERALD,* J.

JUDGMENT ORDER BY FITZGERALD, J.:                        FILED MAY 26, 2016

        Appellants, Golden Gate National Senior Care, LLC, et al. (collectively

“Golden Gate”), appeal from the order entered in the Erie County Court of

Common Pleas overruling their preliminary objections seeking to compel




*
    Former Justice specially assigned to the Superior Court.
J-S33013-16


arbitration of their wrongful death and survival actions.1        The claims arise

from the death of Kenneth W. Foster (“Decedent”), a resident at Golden

Living Center-Walnut Creek.

        The trial court found the arbitration agreement signed by Decedent

was not binding upon the non-signatory wrongful death beneficiaries, relying

upon this Court’s decisions in Pisano v. Extendicare Homes, Inc., 77 A.3d
651 (Pa. Super. 2015), Taylor v. Extendicare Health Facilities, Inc., 113
A.3d 317 (Pa. Super. 2015), appeal granted, 122 A.3d 1036 (Pa. 2015), and

Tuomi v. Extendicare, Inc.,          119 A.3d 1030   (Pa.   Super.   2015).2

Additionally, the trial court declined to bifurcate the wrongful death and

survival claims, citing Pa.R.C.P. 213(e).3




1
  The court found that the remaining preliminary objections were moot as
Appellants and Appellee, Tom Foster, Administrator of the Estate of Kenneth
W. Foster, Deceased, “stipulated that those matters would be raised and
addressed at a later time.” R.R. at 424a. For the parties’ convenience, we
refer to the reproduced record.
2
  Appellants “acknowledge that the Pisano, Taylor and Tuomi decisions are
binding precedent on the trial court.” Appellants’ Brief at 4 n.1.
3
    Rule 213 provides:

           A cause of action for the wrongful death of a decedent and
           a cause of action for the injuries of the decedent which
           survives his or her death may be enforced in one action,
           but if independent actions are commenced they shall be
           consolidated for trial.

Pa.R.C.P. 213(e).



                                     -2-
J-S33013-16


      This matter is controlled by Pisano, Taylor, and Tuomi. See Marks

v. Nationwide Ins. Co., 762 A.2d 1098, 1101 (Pa. Super. 2000) (“[W]e

have long held that as long as the decision has not been overturned by our

Supreme Court, a decision by our Court remains binding precedent.”

(citation omitted)). Accordingly, we affirm the trial court’s order overruling

Golden Gate’s preliminary objections based upon Pisano, Taylor, and

Tuomi.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 5/26/2016




                                    -3-